DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greitzer (US 5081956).
Regarding claim 20, Greitzer discloses an animal house comprising: impermeable structure means ((382), (384), (386)), said structure means having at least one convex surface (see annotated Fig. 7 below), a first flat surface extending in a first direction (see annotated Fig. 7 below) and a second flat surface extending in a second direction (see annotated Fig. 7 below), the convex surface connecting the first flat surface to the second flat surface (see annotated Fig. 7 below); a movable part (470) 

    PNG
    media_image1.png
    383
    235
    media_image1.png
    Greyscale
 
Annotated Fig. 7 of Greitzer
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 9, 10, 11, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greitzer (US 5081956) in view of Oh (KR 20100025084).
Regarding claim 1, Greitzer discloses an animal house (20) comprising: a structure ((382), (384), (386)) having at least one convex surface (see annotated Fig. 7 below), a first flat surface extending in a first direction (see annotated Fig. 7 below) and a second flat surface extending in a second direction (see annotated Fig. 7 below), the convex surface connecting the first flat surface to the second flat surface (see annotated Fig. 7 below); a top wall (470) connected to an outer wall (450) and to an inner wall (440), the top wall defining a first gap with the at least one convex surface (see claim 
Greitzer does not explicitly disclose the structure being an impermeable hollow-moulded structure.
Oh teaches an impermeable hollow-moulded structure (Fig. 1; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal house of Greitzer with an impermeable hollow-moulded material as taught by Oh in order to provide a space for potential thermal insulation (Oh: lines 19-24 of machine translation).
Regarding claim 3, Greitzer as modified by Oh teaches (references to Greitzer) wherein the rib (340) has a planar portion (Fig. 7), and the rib is attached to the first flat surface of the structure at the planar portion of the rib (Fig. 7, planar portion connects to the first flat surface of the structure).
Regarding claim 5, Greitzer as modified by Oh teaches (references to Greitzer) wherein a planar portion of the rib is adapted to form a seal with the first flat surface of the structure (the planar portion of the rib (340) would need to seal with the first flat 
Regarding claim 6, Greitzer as modified by Oh teaches (references to Greitzer) wherein the rib has a portion extending in the first direction (see annotated Fig. 7 above, (340) has a portion that extends along the same direction as the first flat surface of the structure in the first direction).
Regarding claim 9, Greitzer as modified by Oh teaches (references to Oh) wherein the convex surface of the structure comprises a material having a surface tension value substantially between 20 mN/m and 50 mN/m (lines 114-117 of machine translation, polymer surface tensions are within this range. Further support is shown in CROW’s (https://polymerdatabase.com/polymer%20physics/sigma.html) polymer properties database with values of polymer surface tensions within the range listed in the claim).
Regarding claim 10, Greitzer as modified by Oh teaches (references to Oh) wherein the convex surface of the structure comprises a polymeric material (lines 114-117 of machine translation).
Regarding claim 11, Greitzer as modified by Oh teaches (references to Oh) wherein the structure is a blowmoulded structure (abstract).
Regarding claim 12, Greitzer as modified by Oh teaches (references to Greitzer) wherein the rib is a single unitary piece (Figs. 4 and 7).
Regarding claim 16, Greitzer as modified by Oh teaches (references to Oh) .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greitzer (US 5081956) in view of Oh (KR 20100025084) and further in view of Eu (US 7458336).
Regarding claim 2, Greitzer as modified by Oh is silent as to wherein the convex surface has a radius of curvature of between 1 mm and 100 mm. 
Eu teaches a convex surface has a radius of curvature of between 1 mm and 100 mm (col. 6, lines 50-64, radius of curvature between 18mm and 65 mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal house of Greitzer modified by Oh to include a radius of curvature range as taught by Eu in order to avoid the component catching on a portion of another component (Eu: col. 6, lines 50-56).
Claims 4, 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greitzer (US 5081956) in view of Oh (KR 20100025084) and further in view of Markey et al. (US 5551371).
Regarding claim 4, Greitzer as modified by Oh does not explicitly teach wherein the sharp edge is offset from the first flat surface, defining a second gap therebetween.
Markey et al. teaches the sharp edge is offset from the first flat surface, defining a second gap therebetween (Fig. 1, the sharp edge (end of rib (66)) is offset from the first flat surface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal house of Greitzer modified by Oh to include a second gap as taught by Markey et al. in order to create an additional spacing between the main portion of the house and the liquid being diverted from the main portion of the house.  
Regarding claim 7, Greitzer as modified by Oh does not explicitly teach wherein the first direction and the second direction are orthogonal.
Markey et al. teaches wherein the first direction and the second direction are orthogonal (as shown in the annotated Fig. 4 from OA dated 8/31/2021, the first direction is vertical while the second direction is horizontal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal house of Greitzer modified by Oh to have the first direction and the second direction orthogonal as taught by Markey et al. in order to allow for a multiplane rib to extend the distance a liquid can be diverted.  
Regarding claim 8, Greitzer as modified by Oh does not explicitly disclose wherein the second flat surface defines a plane, and the rib is arranged such that it terminates within or proximate the plane of the second flat surface. 
Markey et al. teaches wherein the second flat surface (see annotated Fig. 4 from OA dated 8/31/2021) defines a plane, and the rib (66) is arranged such that it terminates within or proximate the plane of the second flat surface (Fig. 1 shows the bottom portion of rib (66) is proximate the plane of the second flat surface (26)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal house of Greitzer modified by Oh to have the rib terminate proximate the plane of the second flat surface as taught by Markey et al. in order to allow for a multiplane rib to extend the distance a liquid can be diverted.
Regarding claim 19, Greitzer as modified by Oh does not explicitly teach wherein the first direction is vertical and the second direction is horizontal.
Markey et al. teaches wherein the first direction is vertical (see annotated Fig. 4 from OA dated 8/31/2021) and the second direction is horizontal (see annotated Fig. 4 from OA dated 8/31/2021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal house of Greitzer modified by Oh to have the first direction and the second direction orthogonal as taught by Markey et al. in order to allow for a multiplane rib to extend the distance a liquid can be diverted.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greitzer (US 5081956) in view of Oh (KR 20100025084) and further in view of Burns (US 2010/0050556).
Regarding claim 13, Greitzer as modified by Oh is silent as to wherein the rib comprises two or more attachable unitary pieces.
Burns teaches a rib comprises two or more attachable unitary pieces (paragraph [0035]; Fig. 6, rib (44) includes L-shaped flanges). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rib of Greitzer as modified by Oh with a two-piece configuration as taught by Burns in order to position the rib depending on the location of the rib with respect to the full structure.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Greitzer (US 5081956) in view of Oh (KR 20100025084) and further in view of Friesen (GB 2213849).
Regarding claim 14, Greitzer as modified by Oh is silent about wherein the rib has a cross-section, the cross-section being one of: an L-shape; a Z-shape; an arc shape; a top-hat shape; or rectangular.
Friesen teaches a rib that has a cross-section in a Z- shape (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the rib of Greitzer as modified by Oh with a Z-shape in order to help with the securing of the rib in place.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greitzer (US 5081956) in view of Oh (KR 20100025084) and further in view of Pamula (US 3129526).
Regarding claim 15, Greitzer as modified by Oh is silent as to wherein the first flat surface of the structure defines a flat-bottomed channel, and the rib is adapted to be partially received within the channel.
Pamula teaches the structure first flat surface (24) defines a flat-bottomed channel (34), and the rib (30) is adapted to be partially received within the channel (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal house of Greitzer as modified by Oh with the flat-bottomed channel as taught by Pamula in order to help secure the rib in place (Pamula: col. 1, line 72 - col. 2, line 19).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 20100025084) in view of Hammond (US 8973318).
Regarding claim 17, Oh discloses an impermeable hollow-moulded panel for an animal house (Fig. 1; abstract).
Oh is silent as to having a panel surface and a first end portion recessed from the panel surface and adjacent a first edge, the first end portion having a series of ridges each protruding from the recessed first end portion connected by a protruding spine protruding from the recessed first end portion, the spine extending in parallel with the first edge and the series of ridges extending diagonally from the protruding spine at an angle of between 5° and 80° to the first edge.
Hammond teaches a panel surface and a first end portion recessed from the panel surface (Fig. 11; (102)) and adjacent a first edge (far left and right side of Fig. 11), the first end portion having a series of ridges (50) each protruding from the recessed first end portion connected by a protruding spine (51) protruding from the recessed first end portion, the spine extending in parallel with the first edge and the series of ridges extending diagonally from the protruding spine at an angle of between 5° and 80° to the first edge (Fig. 11; col. 8, lines 49-52 discusses embodiment of Fig. 9 and protrusions (26)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal house of Oh with the ridges as taught by Hammond in order to make it easier to align when laying the system.
Regarding claim 18, Oh as modified by Hammond teaches (references to Hammond) wherein the ridges in the series of protruding ridges are parallel to each other (Fig. 12; parallel ridges (69)).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643